UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33607 (Commission file number) 76-0526032 (I.R.S. Employer Identification No.) 842 West Sam Houston Parkway North, Suite 400, Houston, Texas 77024 (Address of principal executive offices) (Zip Code) (713) 963-9522 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES☒ NO☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☒ Non-acceleratedfiler ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES☐ NO☒ Number of shares of Class A Common Stock, $0.01 par value, outstanding as of April 22, 2016: 25,790,430. GulfMark Offshore, Inc. Index Page Number Part I. Financial Information Item 1 Financial Statements 6 Unaudited Condensed Consolidated Balance Sheets 6 Unaudited Condensed Consolidated Statements of Operations 7 Unaudited Condensed Consolidated Statements of Comprehensive Income (Loss) 8 Unaudited Condensed Consolidated Statement of Stockholders’ Equity 9 Unaudited Condensed Consolidated Statements of Cash Flows 10 Notes to the Unaudited Condensed Consolidated Financial Statements 11 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 Part II. Other Information Item 6 Exhibits 32 Signatures 33 Exhibit Index 34 2 Forward-Looking Statements This Quarterly Report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, concerning, among other things, market conditions, the demand for marine and transportation support services and future capital expenditures. All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain or be identified by the words “expect,” “intend,” “plan,” “predict,” “anticipate,” “estimate,” “believe,” “should,” “could,” “may,” “might,” “will,” “project,” “forecast,” “budget” and similar expressions. In addition, any statement concerning future financial performance (including, without limitation, future revenues, earnings or growth rates), ongoing business strategies or prospects, and possible actions taken by or against us, which may be provided by management, are also forward-looking statements as so defined. Statements made by us in this report that contain forward-looking statements may include, but are not limited to, information concerning our possible or assumed future results of operations and statements about the following subjects: ● market conditions and the effect of such conditions on our future results of operations; ● demand for marine supply and transportation services; ● supply of vessels and companies providing services; ● future capital expenditures and budgets for capital and other expenditures; ● sources and uses of and requirements for financial resources; ● market outlook; ● operations outside the United States; ● contractual obligations; ● cash flows and contract backlog; ● timing and cost of completion of vessel upgrades, construction projects and other capital projects; ● asset impairments and impairment evaluations; ● assets held for sale; ● business strategy; ● growth opportunities; ● competitive position; ● expected financial position; ● interest rate and foreign exchange risk; ● financing plans; ● tax planning; ● debt levels and the impact of changes in the credit markets and credit ratings for our debt; ● timing and duration of required regulatory inspections for our vessels; ● plans and objectives of management; ● effective date and performance of contracts; ● outcomes of legal proceedings; ● compliance with applicable laws; ● declaration and payment of dividends; and ● availability, limits and adequacy of insurance or indemnification. 3 These types of statements are based on current expectations about future events and inherently are subject to certain risks, uncertainties and assumptions, many of which are beyond our control, which could cause actual results to differ materially from those expected, projected or expressed in forward-looking statements. It should be understood that it is not possible to predict or identify all risks, uncertainties and assumptions. These risks, uncertainties and assumptions include, among others, the following: ● the risk factors discussed in PartI, Item1A “Risk Factors” included in our Annual Report on Form 10-K for the year ended December 31, 2015; ● operational risks; ● significant and sustained additional declines in oil and natural gas prices; ● sustained weakening of demand for our services; ● general economic and business conditions; ● the business opportunities that may be presented to and pursued by us; ● changes in law or regulations including, without limitation, changes in tax laws; ● fewer than anticipated deepwater and ultra-deepwater drilling units operating in the Gulf of Mexico or other regions in which we operate; ● unanticipated difficulty in effectively competing in or operating in international markets; ● the level of fleet additions by us and our competitors that could result in overcapacity in the markets in which we compete; ● advances in exploration and development technology; ● dependence on the oil and natural gas industry; ● drydocking delays or cost overruns on construction projects or insolvency of shipbuilders; ● inability to accurately predict vessel utilization levels and day rates; ● lack of shipyard or equipment availability; ● our inability to successfully complete the remainder of our current vessel new build programs on-time and on-budget; ● unplanned customer suspensions, cancellations, rate reductions or non-renewals; ● further reductions in capital expenditure budgets by customers; ● ongoing capital expenditure requirements; ● uncertainties surrounding deepwater permitting and exploration and development activities; ● risks relating to compliance with the Jones Act, including the repeal or administrative weakening of the Jones Act or changes in the interpretation of the Jones Act related to the U.S. citizenship qualification; ● uncertainties surrounding environmental and government regulations that could result in reduced exploration and production activities or that could increase our operations costs and operating requirements; ● catastrophic or adverse sea or weather conditions; ● risks of foreign operations, risk of war, sabotage, piracy, cyber-attack or terrorism; ● public health threats; ● disagreements with our joint venture partners; ● assumptions concerning competition; ● risks relating to leverage; ● risks of currency fluctuations; and ● the shortage of or the inability to attract and retain qualified personnel. 4 These statements are based on certain assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions, expected future developments and other factors we believe are appropriate under the circumstances. There can be no assurance that we have accurately identified and properly weighed all of the factors that affect market conditions and demand for our vessels, that the information upon which we have relied is accurate or complete, that our analysis of the market and demand for our vessels is correct or that the strategy based on such analysis will be successful. The risks and uncertainties included here are not exhaustive. Other sections of this report and our other filings with the Securities and Exchange Commission, or SEC, include additional factors that could adversely affect our business, results of operations and financial performance. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements. Forward-looking statements included in this report are based only on information currently available to us and speak only as of the date of this report. We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statement to reflect any change in our expectations or beliefs with regard to the statement or any change in events, conditions or circumstances on which any forward-looking statement is based. In addition, in certain places in this report, we may refer to reports published by third parties that purport to describe trends or developments in energy production and drilling and exploration activity. We do so for the convenience of our investors and potential investors and in an effort to provide information available in the market intended to lead to a better understanding of the market environment in which we operate. We specifically disclaim any responsibility for the accuracy and completeness of such information and undertake no obligation to update such information . 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (In thousands, except par value amounts) ASSETS Current assets: Cash and cash equivalents $ 19,669 $ 21,939 Trade accounts receivable, net of allowance for doubtful accounts of $1,466 and $1,480, respectively 28,386 40,838 Other accounts receivable 7,113 7,571 Prepaid expenses and other current assets 16,009 16,649 Total current assets 71,177 86,997 Vessels, equipment, and other fixed assets at cost, net of accumulated depreciation of $473,341 and $457,670, respectively 1,095,529 1,195,669 Construction in progress 50,850 70,817 Deferred costs and other assets 6,413 7,769 Total assets $ 1,223,969 $ 1,361,252 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 15,674 $ 13,170 Income and other taxes payable 2,481 6,485 Accrued personnel costs 10,504 12,942 Accrued interest expense 1,544 9,620 Other accrued liabilities 7,125 5,316 Total current liabilities 37,328 47,533 Long-term debt 486,090 490,589 Long-term income taxes: Deferred tax liabilities 63,060 99,439 Other income taxes payable 21,041 21,351 Other liabilities 3,984 4,032 Stockholders' equity: Preferred stock, $0.01 par value; 2,000 shares authorized; no shares issued - - Class A Common Stock, $0.01 par value; 60,000 shares authorized; 28,017 and 27,994 shares issued and 25,790 and 25,792 outstanding, respectively; Class B Common Stock $0.01 per value; 60,000 shares authorized; no shares issued 276 274 Additional paid-in capital 418,208 417,289 Retained earnings 352,999 444,181 Accumulated other comprehensive income (loss) ) ) Treasury stock, at cost ) ) Deferred compensation expense 8,873 8,720 Total stockholders' equity 612,466 698,308 Total liabilities and stockholders' equity $ 1,223,969 $ 1,361,252 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (In thousands, except per share amounts) Revenue $ 38,794 $ 89,092 Costs and expenses: Direct operating expenses 23,735 51,225 Drydock expense 827 8,973 General and administrative expenses 9,788 10,964 Depreciation and amortization 16,039 18,488 Impairment charges 116,657 - Loss on sale of assets and other 4 - Total costs and expenses 167,050 89,650 Operating loss ) ) Other income (expense): Interest expense ) ) Interest income 40 44 Gain on extinguishment of debt 10,120 - Foreign currency gain and other ) ) Total other income (expense) 1,719 ) Loss before income taxes ) ) Income tax benefit 35,355 4,219 Net loss $ ) $ ) Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic 24,893 24,603 Diluted 24,893 24,603 Cash dividend declared per common share $ - $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Three Months Ended March 31, (In thousands) Net loss $ ) $ ) Comprehensive income: Foreign currency gain (loss) 3,258 ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 8 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Three Months Ended March 31, 2016 (In thousands) Common Stock Additional Paid- In Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Deferred Compen- sation Expense Total Stockholders' Equity Shares Share Value Balance at December 31, 2015 $ 274 $ 417,289 $ 444,181 $ ) ) $ ) $ 8,720 $ 698,308 Net loss - - ) - ) Issuance of common stock and other 2 2,294 - 2,296 Treasury stock - ) 1,161 - 1,161 Deferred compensation plan - ) - - ) ) 153 ) Translation adjustment - - - 3,258 - - - 3,258 Balance at March 31, 2016 $ 276 $ 418,208 $ 352,999 $ ) ) $ ) $ 8,873 $ 612,466 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 9 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 16,039 18,488 Amortization of stock-based compensation 1,498 1,804 Amortization of deferred financing costs 806 582 Impairment 116,657 - Provision for doubtful accounts receivable, net of write-offs 23 ) Gain on extinguishment of debt ) - Deferred income tax benefit ) ) Foreign currency transaction (gain) loss ) 566 Change in operating assets and liabilities: Accounts receivable 12,859 10,722 Prepaids and other 659 ) Accounts payable 2,573 ) Other accrued liabilities and other ) ) Net cash provided by operating activities 100 2,558 Cash flows from investing activities: Purchases of vessels, equipment and other fixed assets ) ) Release of deposits held in escrow - 3,683 Proceeds from disposition of vessels and equipment 29 715 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings under revolving loan facility 15,000 16,000 Repayment of Senior Notes ) - Debt issuance costs ) ) Proceeds from issuance of stock 121 307 Net cash provided by financing activities 4,472 15,116 Effect of exchange rate changes on cash 329 ) Net increase (decrease) in cash and cash equivalents ) 9,062 Cash and cash equivalents at beginning of period 21,939 50,785 Cash and cash equivalents at end of period $ 19,669 $ 59,847 Supplemental cash flow information: Interest paid, net of interest capitalized $ 15,353 $ 15,361 Income taxes paid, net 449 396 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 10 GULFMARK OFFSHORE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1)GENERAL INFORMATION Organization and Nature of Operations The condensed consolidated financial statements of GulfMark Offshore, Inc. and its subsidiaries included herein have been prepared by us without audit, pursuant to the rules and regulations of the SEC. Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer collectively to GulfMark Offshore, Inc. and its subsidiaries. Certain information relating to our organization and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP, has been condensed or omitted in this Quarterly Report on Form 10-Q pursuant to such rules and regulations. However, we believe that the disclosures herein are adequate to make the information presented not misleading. The consolidated balance sheet as of December 31, 2015, has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. It is recommended that these financial statements be read in conjunction with our consolidated financial statements and notes thereto included in our Form 10-K for the year ended December 31, 2015. In the opinion of management, all adjustments, which include reclassification and normal recurring adjustments necessary to present fairly the unaudited condensed consolidated financial statements for the periods indicated, have been made. All significant intercompany accounts have been eliminated. Certain reclassifications of previously reported information may be made to conform to current year presentation. In April 2015, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update, or ASU, No. 2015-03, “Interest – Imputation of Interest.” This ASU requires us to present debt issuance costs related to a recognized debt liability in the balance sheet as a direct deduction from the carrying amount of that debt liability. In August 2015, ASU 2015-15 clarified this standard to state that debt issuance costs of line of credit or revolving credit arrangements would not be required to be reclassified from other assets to liabilities. We adopted these standards effective January 1, 2016 and have applied their provisions, in accordance with the standards, on a retrospective basis. This change is treated as a change in accounting principle. See Note 4 for presentation and disclosure under the new standards. We provide offshore marine support and transportation services primarily to companies involved in the offshore exploration and production of oil and natural gas. Our vessels transport materials, supplies and personnel to offshore facilities, as well as move and position drilling structures. The majority of our operations are conducted in the North Sea, offshore Southeast Asia and the Americas. We also operate our vessels in other regions to meet our customers’ requirements. 11 Earnings Per Share Basic Earnings Per Share, or EPS, is computed by dividing net income (loss) by the weighted average number of shares of Class A Common Stock outstanding during the period. Diluted EPS is computed using the treasury stock method for Class A Common Stock equivalents. (2
